
	

115 HR 5682 : Formerly Incarcerated Reenter Society Transformed Safely Transitioning Every Person Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 5682
		IN THE SENATE OF THE UNITED STATES
		May 23, 2018ReceivedAN ACT
		To provide for programs to help reduce the risk that prisoners will recidivate upon release from
			 prison, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short TitleThis Act may be cited as the Formerly Incarcerated Reenter Society Transformed Safely Transitioning Every Person Act or the FIRST STEP Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Recidivism Reduction
					Sec. 101. Risk and needs assessment system.
					Sec. 102. Implementation of system and recommendations by Bureau of Prisons.
					Sec. 103. GAO Report.
					Sec. 104. Authorization of appropriations.
					Sec. 105. Rule of construction.
					Sec. 106. Faith-based considerations.
					Title II—Bureau of Prisons Secure Firearms Storage
					Sec. 201. Short title.
					Sec. 202. Secure firearms storage.
					Title III—Restraints on Pregnant Prisoners Prohibited
					Sec. 301. Use of restraints on prisoners during the period of pregnancy and postpartum recovery
			 prohibited.
					Title IV—Miscellaneous Criminal Justice
					Sec. 401. Placement of prisoners close to families.
					Sec. 402. Home confinement for low risk prisoners.
					Sec. 403. Federal prisoner reentry initiative reauthorization; modification of imposed term of
			 imprisonment.
					Sec. 404. Identification for returning citizens.
					Sec. 405. Expanding inmate employment through Federal prison industries.
					Sec. 406. De-escalation training.
					Sec. 407. Evidence-based treatment for opioid and heroin abuse.
					Sec. 408. Pilot programs.
					Sec. 409. Ensuring supervision of released sexually dangerous persons.
					Sec. 410. Data collection.
					Sec. 411. Healthcare products.
					Sec. 412. Prison rape elimination standards auditors.
					Sec. 413. Adult and juvenile collaboration programs.
			IRecidivism Reduction
			101.Risk and needs assessment system
 (a)In generalChapter 229 of title 18, United States Code, is amended by inserting after subchapter C the following:
					
						DRisk and Needs Assessment System
							
								Sec.
								3631. Duties of the Attorney General.
								3632. Development of risk and needs assessment system. 
								3633. Evidence-based recidivism reduction program and recommendations. 
								3634. Report. 
								3635. Definitions. 
							3631.Duties of the Attorney General
 (a)In generalThe Attorney General shall carry out this subchapter in consultation with— (1)the Director of the Bureau of Prisons;
 (2)the Director of the Administrative Office of the United States Courts; (3)the Director of the Office of Probation and Pretrial Services;
 (4)the Director of the National Institute of Justice; and (5)the Director of the National Institute of Corrections.
 (b)DutiesThe Attorney General shall— (1)conduct a review of the existing prisoner risk and needs assessment systems in operation on the date of the enactment of the FIRST STEP Act;
 (2)develop recommendations regarding evidence-based recidivism reduction programs and productive activities in accordance with section 3633;
 (3)conduct ongoing research and data analysis on— (A)evidence-based recidivism reduction programs relating to the use of prisoner risk and needs assessment tools;
 (B)the most effective and efficient uses of such programs; (C)which evidence-based recidivism reduction programs are the most effective at reducing recidivism, and the type, amount, and intensity of programming that most effectively reduces the risk of recidivism; and
 (D)products purchased by Federal agencies that are manufactured overseas and could be manufactured by prisoners participating in a prison work program without reducing job opportunities for other workers in the United States;
 (4)on an annual basis, review and validate the risk and needs assessment system, which review shall include—
 (A)any subsequent changes to the risk and needs assessment system made after the date of the enactment of this subchapter;
 (B)the recommendations developed under paragraph (2), using the research conducted under paragraph (3);
 (C)an evaluation to ensure that the risk and needs assessment system bases the assessment of each prisoner’s risk of recidivism on indicators of progress, and of regression that are dynamic and that can reasonably be expected to change while in prison;
 (D)statistical validation of any tools that the risk and needs assessment system uses; and (E)an evaluation of the rates of recidivism among similarly classified prisoners to identify any unwarranted disparities, including disparities among similarly classified prisoners of different demographic groups, in such rates;
 (5)make any revisions or updates to the risk and needs assessment system that the Attorney General determines appropriate pursuant to the review under paragraph (4), including updates to ensure that any disparities identified in paragraph (4)(E) are reduced to the greatest extent possible; and
 (6)report to Congress in accordance with section 3634. 3632.Development of risk and needs assessment system (a)In generalNot later than 180 days after the date of the enactment of the FIRST STEP Act, the Attorney General shall develop and release a risk and needs assessment system (referred to in this subchapter as the System), which shall be used to—
 (1)determine the recidivism risk of each prisoner as part of the intake process, and classify each prisoner as having minimum, low, medium, or high risk for recidivism;
 (2)assess and determine, to the extent practicable, the risk of violent or serious misconduct of each prisoner;
 (3)determine the type, amount, and intensity of evidence-based recidivism reduction programs that are appropriate for each prisoner and assign each prisoner to such programs accordingly, and based on the prisoner’s specific criminogenic needs, and in accordance with subsection (b);
 (4)reassess the recidivism risk of each prisoner periodically and reassign the prisoner to appropriate evidence-based recidivism reduction programs or productive activities based on the revised determination to ensure that—
 (A)all prisoners at each risk level have a meaningful opportunity to reduce their classification during the period of incarceration;
 (B)to address the specific criminogenic needs of the prisoner; and (C)all prisoners are able to successfully participate in such programs;
 (5)determine when to provide incentives and rewards for successful participation in evidence-based recidivism reduction programs or productive activities in accordance with subsection (e); and
 (6)determine when a prisoner is ready to transfer into prerelease custody in accordance with section 3624(c).
									In carrying out this subsection, the Attorney General may use existing risk and needs assessment
 tools, as appropriate.(b)Assignment of evidence-Based recidivism reduction programsThe System shall provide guidance on the type, amount, and intensity of evidence-based recidivism reduction programming and productive activities that shall be assigned for each prisoner, including—
 (1)programs in which the Bureau of Prisons shall assign the prisoner to participate, according to the prisoner’s specific criminogenic needs; and
 (2)information on the best ways that the Bureau of Prisons can tailor the programs to the specific criminogenic needs of each prisoner so as to most effectively lower each prisoner’s risk of recidivism.
 (c)Housing and assignment decisionsThe System shall provide guidance on program grouping and housing assignment determinations and, after accounting for the safety of each prisoner and other individuals at the prison, provide that prisoners with a similar risk level be grouped together in housing and assignment decisions to the extent practicable.
 (d)Evidence-based recidivism reduction program incentives and productive activities rewardsThe System shall provide incentives and rewards for prisoners to participate in and complete evidence-based recidivism reduction programs as follows:
 (1)Phone and visitation privilegesA prisoner who is successfully participating in an evidence-based recidivism reduction program shall receive—
 (A)phone privileges, or, if available, video conferencing privileges, for up to 30 minutes per day, and up to 510 minutes per month; and
 (B)additional time for visitation at the prison, as determined by the warden of the prison. (2)Transfer to institution closer to release residenceA prisoner who is successfully participating in an evidence-based recidivism reduction program shall be considered by the Bureau of Prisons for placement in a facility closer to the prisoner’s release residence upon request from the prisoner and subject to—
 (A)bed availability at the transfer facility; (B)the prisoner’s security designation; and
 (C)the recommendation from the warden of the prison at which the prisoner is incarcerated at the time of making the request.
 (3)Additional policiesThe Director of the Bureau of Prisons shall develop additional policies to provide appropriate incentives for successful participation and completion of evidence-based recidivism reduction programming. Such incentives shall include not less than two of the following:
 (A)Increased commissary spending limits and product offerings. (B)Extended opportunities to access the email system.
 (C)Consideration of transfer to preferred housing units (including transfer to different prison facilities).
 (D)Other incentives solicited from prisoners and determined appropriate by the Director. (4)Time credits (A)In generalA prisoner, except for an ineligible prisoner under subparagraph (D), who successfully completes evidence-based recidivism reduction programming or productive activities, shall earn time credits as follows:
 (i)A prisoner shall earn 10 days of time credits for every 30 days of successful participation in evidence-based recidivism reduction programming or productive activities.
 (ii)A prisoner determined by the Bureau of Prisons to be at a minimum or low risk for recidivating, who, over two consecutive assessments, has not increased their risk of recidivism, shall earn an additional 5 days of time credits for every 30 days of successful participation in evidence-based recidivism reduction programming or productive activities.
 (B)AvailabilityA prisoner may not earn time credits under this paragraph for an evidence-based recidivism reduction program that the prisoner successfully completed—
 (i)prior to the date of the enactment of this Act; (ii)during official detention prior to the date that the prisoner’s sentence commences under section 3585(a); or
 (iii)if that prisoner is an inadmissible or deportable alien under the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).
 (C)Application of time credits toward pre-release custodyTime credits earned under this paragraph by prisoners who successfully participate in recidivism reduction programs or productive activities and who have been determined to be at minimum risk or low risk for recidivating pursuant to their last two reassessments shall be applied toward time in pre-release custody. The Director of the Bureau of Prisons shall transfer prisoners described in this subparagraph into prerelease custody, except that the Director of the Bureau of Prisons may deny such a transfer if the warden of the prison finds by clear and convincing evidence that the prisoner should not be transferred into prerelease custody based only on evidence of the prisoner’s actions after the conviction of such prisoner and not based on evidence from the underlying conviction, and submits a detailed written statement regarding such finding to the Director of the Bureau of Prisons.
 (D)Ineligible prisonersA prisoner is ineligible to receive time credits under this paragraph if the prisoner is serving a sentence for a conviction under any of the following provisions of law:
 (i)Section 113(a)(1), relating to assault with intent to commit murder. (ii)Section 115, relating to influencing, impeding, or retaliating against a Federal official by injuring a family member, except for a threat made in violation of that section.
 (iii)Any section of chapter 10, relating to biological weapons. (iv)Any section of chapter 11B, relating to chemical weapons.
 (v)Section 351, relating to Congressional, Cabinet, and Supreme Court assassination, kidnapping, and assault.
 (vi)Section 793, relating to gathering, transmitting, or losing defense information. (vii)Section 794, relating to gathering or delivering defense information to aid a foreign government.
 (viii)Any section of chapter 39, relating to explosives and other dangerous articles, except for section 836 (relating to the transportation of fireworks into a State prohibiting sale or use).
 (ix)Section 842(p), relating to distribution of information relating to explosive, destructive devices, and weapons of mass destruction, but only if the conviction involved a weapon of mass destruction (as defined in section 2332a(c)(2) of such title).
 (x)Subsection (f)(3), (h), or (i) of section 844, relating to the use of fire or an explosive. (xi)Section 924(e), relating to unlawful possession of a firearm by a person with three or more convictions for a violent felony.
 (xii)Section 1030(a)(1), relating to fraud and related activity in connection with computers. (xiii)Any section of chapter 51, relating to homicide, except for section 1112 (relating to manslaughter), 1113 (relating to attempt to commit murder or manslaughter, but only if the conviction was for an attempt to commit manslaughter), 1115 (relating to misconduct or neglect of ship officers), or 1122 (relating to protection against the human immunodeficiency virus).
 (xiv)Any section of chapter 55, relating to kidnapping. (xv)Any offense under chapter 77, relating to peonage, slavery, and trafficking in persons, except for sections 1592 through 1596.
 (xvi)Section 1751, relating to Presidential and Presidential staff assassination, kidnapping, and assault.
 (xvii)Section 1841(a)(2)(C), relating to intentionally killing or attempting to kill an unborn child. (xviii)Section 1992, relating to terrorist attacks and other violence against railroad carriers and against mass transportation systems on land, on water, or through the air.
 (xix)Section 2113(e), relating to bank robbery resulting in death. (xx)Section 2118(c)(2), relating to robberies and burglaries involving controlled substances resulting in death.
 (xxi)Section 2119(3), relating to taking a motor vehicle (commonly referred to as carjacking) that results in death. (xxii)Any section of chapter 105, relating to sabotage, except for section 2152.
 (xxiii)Any section of chapter 109A, relating to sexual abuse, except that with regard to section 2244, only a conviction under subsection (c) of that section (relating to abusive sexual contact involving young children) shall make a prisoner ineligible under this subparagraph.
 (xxiv)Section 2251, relating to the sexual exploitation of children. (xxv)Section 2251A, relating to the selling or buying of children.
 (xxvi)Any of paragraphs (1) through (3) of section 2252(a), relating to certain activities relating to material involving the sexual exploitation of minors.
 (xxvii)A second or subsequent conviction under any of paragraphs (1) through (6) of section 2252A(a), relating to certain activities relating to material constituting or containing child pornography.
 (xxviii)Section 2260, relating to the production of sexually explicit depictions of a minor for importation into the United States.
 (xxix)Section 2283, relating to the transportation of explosive, biological, chemical, or radioactive or nuclear materials.
 (xxx)Section 2284, relating to the transportation of terrorists. (xxxi)Section 2291, relating to the destruction of a vessel or maritime facility, but only if the conduct which led to the conviction involved a substantial risk of death or serious bodily injury.
 (xxxii)Any section of chapter 113B, relating to terrorism. (xxxiii)Section 2340A, relating to torture.
 (xxxiv)Section 2381, relating to treason. (xxxv)Section 2442, relating to the recruitment or use of child soldiers.
 (xxxvi)Section 57(b) of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)), relating to the engagement or participation in the development or production of special nuclear material.
 (xxxvii)Section 92 of the Atomic Energy Act of 1954 (42 U.S.C. 2122), relating to prohibitions governing atomic weapons.
 (xxxviii)Section 101 of the Atomic Energy Act of 1954 (42 U.S.C. 2131), relating to the atomic energy license requirement.
 (xxxix)Section 224 or 225 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275), relating to the communication or receipt of restricted data.
 (xl)Section 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2284), relating to the sabotage of nuclear facilities or fuel.
 (xli)Section 60123(b) of title 49, United States Code, relating to damaging or destroying a pipeline facility, but only if the conduct which led to the conviction involved a substantial risk of death or serious bodily injury.
 (xlii)Section 401(a) of the Controlled Substances Act (21 U.S.C. 841), relating to manufacturing or distributing a controlled substance, but only in the case of a conviction for an offense described in subparagraph (A), (B), or (C) of subsection (b)(1) of that section for which death or serious bodily injury resulted from the use of such substance.
 (xliii)Section 276(a) of the Immigration and Nationality Act (8 U.S.C. 1326), relating to the reentry of a removed alien, but only if the alien is described in paragraph (1) or (2) of subsection (b) of that section.
 (xliv)Any section of the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (xlv)Section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705).
 (xlvi)Section 601 of the National Security Act of 1947 (50 U.S.C. 3121), relating to the protection of identities of certain United States undercover intelligence officers, agents, informants, and sources.
 (xlvii)An offense described in section 3559(c)(2)(F), for which the offender was sentenced to a term of imprisonment of more than one year, if the offender has a previous conviction, for which the offender served a term of imprisonment of more than one year, for a Federal or State offense, by whatever designation and wherever committed, consisting of murder (as described in section 1111), voluntary manslaughter (as described in section 1112), assault with intent to commit murder (as described in section 113(a)), aggravated sexual abuse and sexual abuse (as described in sections 2241 and 2242), abusive sexual contact (as described in sections 2244(a)(1) and (a)(2)), kidnapping (as described in chapter 55), carjacking (as described in section 2119), arson (as described in section 844(f)(3), (h), or (i)), or terrorism (as described in chapter 113B).
 (xlviii)Section 2118(c)(2) of title 18, United States Code, relating to robberies and burglaries involving controlled substances resulting in death.
 (5)Risk reassessments and level adjustmentA prisoner who successfully participates in evidence-based recidivism reduction programming or productive activities shall receive periodic risk reassessments not less often than annually, and a prisoner determined to be at a medium or high risk of recidivating and who has less than 5 years until his or her projected release date shall receive more frequent risk reassessments. If the reassessment shows that the prisoner’s risk of recidivating or specific needs have changed, the Bureau of Prisons shall update the determination of the prisoner’s risk of recidivating or information regarding the prisoner’s specific needs and reassign the prisoner to appropriate evidence-based recidivism reduction programming or productive activities based on such changes.
 (6)Relation to other incentive programsThe incentives described in this subsection shall be in addition to any other rewards or incentives for which a prisoner may be eligible.
 (e)PenaltiesThe Director of the Bureau of Prisons shall develop guidelines for the reduction of rewards and incentives earned under subsection (e) for prisoners who violate prison rules or evidence-based recidivism reduction program or productive activity rules, which shall provide—
 (1)general levels of violations and resulting reductions; (2)that any reduction that includes the loss of time credits shall require written notice to the prisoner, shall be limited to time credits that a prisoner earned as of the date of the prisoner’s rule violation, and shall not include any future time credits that the prisoner may earn; and
 (3)for a procedure to restore time credits that a prisoner lost as a result of a rule violation based on the prisoner’s individual progress after the date of the rule violation.
 (f)Bureau of prisons trainingThe Attorney General shall develop and implement training programs for Bureau of Prisons officers and employees responsible for administering the System, which shall include—
 (1)initial training to educate officers and employees on how to use the System in an appropriate and consistent manner, as well as the reasons for using the System;
 (2)continuing education; (3)periodic training updates; and
 (4)a requirement that such officers and employees demonstrate competence in administering the System, including interrater reliability, on a biannual basis.
 (g)Quality assuranceIn order to ensure that the Bureau of Prisons is using the System in an appropriate and consistent manner, the Attorney General shall monitor and assess the use of the System, which shall include conducting annual audits of the Bureau of Prisons regarding the use of the System.
 3633.Evidence-based recidivism reduction program and recommendationsPrior to releasing the System, the Attorney General shall— (1)review the effectiveness of evidence-based recidivism reduction programs that exist as of the date of the enactment of this subchapter in prisons operated by the Bureau of Prisons;
 (2)review available information regarding the effectiveness of evidence-based recidivism reduction programs and productive activities that exist in State-operated prisons throughout the United States;
 (3)identify the most effective evidence-based recidivism reduction programs; (4)review the policies for entering into evidence-based recidivism reduction partnerships described in section 3621(h)(5); and
 (5)direct the Bureau of Prisons regarding— (A)evidence-based recidivism reduction programs;
 (B)the ability for faith-based organizations to function as a provider of educational evidence-based programs outside of the religious classes and services provided through the Chaplaincy; and
 (C)the addition of any new effective evidence-based recidivism reduction programs that the Attorney General finds.
 3634.ReportBeginning on the date that is 2 years after the date of the enactment of this subchapter, and annually thereafter for a period of 5 years, the Attorney General shall submit a report to the Committees on the Judiciary of the Senate and the House of Representatives and the Subcommittees on Commerce, Justice, Science, and Related Agencies of the Committees on Appropriations of the Senate and the House of Representatives that contains the following:
 (1)A summary of the activities and accomplishments of the Attorney General in carrying out this Act. (2)A summary and assessment of the types and effectiveness of the evidence-based recidivism reduction programs and productive activities in prisons operated by the Bureau of Prisons, including—
 (A)evidence about which programs have been shown to reduce recidivism; (B)the capacity of each program and activity at each prison, including the number of prisoners along with the recidivism risk of each prisoner enrolled in each program; and
 (C)identification of any gaps or shortages in capacity of such programs and activities. (3)Rates of recidivism among individuals who have been released from Federal prison, based on the following criteria:
 (A)The primary offense of conviction. (B)The length of the sentence imposed and served.
 (C)The Bureau of Prisons facility or facilities in which the prisoner’s sentence was served. (D)The evidence-based recidivism reduction programming that the prisoner successfully completed, if any.
 (E)The prisoner’s assessed and reassessed risk of recidivism. (F)The productive activities that the prisoner successfully completed, if any.
 (4)The status of prison work programs at facilities operated by the Bureau of Prisons, including— (A)a strategy to expand the availability of such programs without reducing job opportunities for workers in the United States who are not in the custody of the Bureau of Prisons, including the feasibility of prisoners manufacturing products purchased by Federal agencies that are manufactured overseas;
 (B)an assessment of the feasibility of expanding such programs, consistent with the strategy required under subparagraph (A), with the goal that 5 years after the date of enactment of this Act, not less than 75 percent of eligible minimum and low risk offenders have the opportunity to participate in a prison work program for not less than 20 hours per week; and
 (C)a detailed discussion of legal authorities that would be useful or necessary to achieve the goals described in subparagraphs (A) and (B).
 (5)An assessment of the Bureau of Prisons’ compliance with section 3621(h). (6)An assessment of progress made toward carrying out the purposes of this subchapter, including any savings associated with—
 (A)the transfer of prisoners into prerelease custody under section 3624(g) including savings resulting from the avoidance or deferral of future construction, acquisition, and operations costs; and
 (B)any decrease in recidivism that may be attributed to the System or the increase in evidence-based recidivism reduction programs required under chapter.
 (7)Recommendations for how to reinvest any savings into other Federal, State, and local law enforcement activities and evidence-based recidivism reduction programs in the Bureau of Prisons.
 3635.DefinitionsIn this subchapter the following definitions apply: (1)Evidence-based recidivism reduction programThe term evidence-based recidivism reduction program means either a group or individual activity that—
 (A)has been shown by empirical evidence to reduce recidivism or is based on research indicating that it is likely to be effective in reducing recidivism;
 (B)is designed to help prisoners succeed in their communities upon release from prison; and (C)may include—
 (i)social learning and communication, interpersonal, anti-bullying, rejection response, and other life skills;
 (ii)family relationship building, structured parent-child interaction, and parenting skills; (iii)classes on morals or ethics;
 (iv)academic classes; (v)cognitive behavioral treatment;
 (vi)mentoring; (vii)substance abuse treatment;
 (viii)vocational training; (ix)faith-based classes or services;
 (x)civic engagement and reintegrative community services; (xi)a prison job, including through a prison work program;
 (xii)victim impact classes or other restorative justice programs; and (xiii)trauma counseling and trauma-informed support programs.
 (2)PrisonerThe term prisoner means a person who has been sentenced to a term of imprisonment pursuant to a conviction for a Federal criminal offense, or a person in the custody of the Bureau of Prisons.
 (3)Risk and needs assessment toolThe term risk and needs assessment tool means an objective and statistically validated method through which information is collected and evaluated to determine—
 (A)the risk that a prisoner will recidivate upon release from prison; and (B)the recidivism reduction programs that will best minimize the risk that the prisoner will recidivate upon release from prison.
 (4)Productive activityThe term productive activity means either a group or individual activity that is designed to allow prisoners determined as having a minimum or low risk of recidivating to remain productive and thereby maintain a minimum or low risk of recidivating, and may include the delivery of the programs described in paragraph (1) to other prisoners..
 (b)Clerical amendmentThe table of subchapters for chapter 229 of title 18, United States Code, is amended by adding at the end the following:
					
						
							D.Risk and Needs Assessment System3631.
				102.Implementation of system and recommendations by Bureau of Prisons
 (a)Implementation of system generallySection 3621 of title 18, United States Code, is amended by adding at the end the following:  (h) Implementation of risk and needs assessment system (1)In generalNot later than 180 days after the Attorney General completes and releases the risk and needs assessment system (referred to in this subsection as the System) developed under subchapter D, the Director of the Bureau of Prisons shall, in accordance with that subchapter—
 (A)implement and complete the initial intake risk and needs assessment for each prisoner (including for each prisoner who was a prisoner prior to the effective date of this subsection), regardless of the prisoner’s length of imposed term of imprisonment, and begin to assign prisoners to appropriate evidence-based recidivism reduction programs based on that determination;
 (B)begin to expand the effective evidence-based recidivism reduction programs and productive activities it offers and add any new evidence-based recidivism reduction programs and productive activities necessary to effectively implement the System; and
 (C)begin to implement the other risk and needs assessment tools necessary to effectively implement the System over time, while prisoners are participating in and completing the effective evidence-based recidivism reduction programs and productive activities.
 (2)Phase-inIn order to carry out paragraph (1), so that every prisoner has the opportunity to participate in and complete the type, amount, and intensity of evidence-based recidivism reduction programs or productive activities they need, and be reassessed for recidivism risk as necessary to effectively implement the System, the Bureau of Prisons shall—
 (A)provide such evidence-based recidivism reduction programs and productive activities for all prisoners before the date that is 2 years after the date on which the Bureau of Prisons completes a risk and needs assessment for each prisoner under paragraph (1)(A); and
 (B)develop and validate the risk and needs assessment tool to be used in the reassessments of risk of recidivism, while prisoners are participating in and completing evidence-based recidivism reduction programs and productive activities.
 (3)Priority during phase-inDuring the 2-year period described in paragraph (2)(A), the priority for such programs and activities shall be accorded based on a prisoner’s proximity to release date.
							(4)Preliminary expansion of evidence-based recidivism reduction programs and authority to use
 incentivesBeginning on the date of the enactment of the FIRST STEP Act, the Bureau of Prisons may begin to expand any evidence-based recidivism reduction programs and productive activities that exist at a prison as of such date, and may offer to prisoners who successfully participate in such programs and activities the incentives and rewards described in subchapter D.
 (5)Recidivism reduction partnershipsIn order to expand evidence-based recidivism reduction programs and productive activities, the Attorney General shall develop policies for the warden of each prison of the Bureau of Prisons to enter into partnerships, subject to the availability of appropriations, with any of the following:
 (A)Nonprofit and other private organizations, including faith-based, art, and community-based organizations that will deliver recidivism reduction programming on a paid or volunteer basis.
 (B)Institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) that will deliver instruction on a paid or volunteer basis.
 (C)Private entities that will— (i)deliver vocational training and certifications;
 (ii)provide equipment to facilitate vocational training or employment opportunities for prisoners; (iii)employ prisoners; or
 (iv)assist prisoners in prerelease custody or supervised release in finding employment. (D)Industry-sponsored organizations that will deliver workforce development and training, on a paid or volunteer basis.
 (6)Requirement to provide programs to all prisoners; priorityThe Director of the Bureau of Prisons shall provide all prisoners with the opportunity to actively participate in evidence-based recidivism reduction programs or productive activities, according to their specific criminogenic needs, throughout their entire term of incarceration. Priority for participation in recidivism reduction programs shall be given to medium risk and high risk prisoners, with access to productive activities given to minimum risk and low risk prisoners.
 (7)DefinitionsThe terms in this subsection have the meaning given those terms in section 3635.. (b)Prerelease custody (1)In generalSection 3624 of title 18, United States Code, is amended—
 (A)in subsection (b)(1)— (i)by striking , beyond the time served, of up to 54 days at the end of each year of the prisoner’s term of imprisonment, beginning at the end of the first year of the term, and inserting of up to 54 days for each year of the prisoner’s sentence imposed by the court,;
 (ii)by striking credit for the last year or portion of a year of the term of imprisonment shall be prorated and credited within the last six weeks of the sentence and inserting credit for the last year of a term of imprisonment shall be credited on the first day of the last year of the term of imprisonment; and
 (B)by adding at the end the following:  (g)Prerelease custody for risk and needs assessment system participants (1)Eligible prisonersThis subsection applies in the case of a prisoner (as such term is defined in section 3635) who—
 (A)has earned time credits under the risk and needs assessment system developed under subchapter D (referred to in this subsection as the System) in an amount that is equal to the remainder of the prisoner’s imposed term of imprisonment;
 (B)has shown through the periodic risk reassessments a demonstrated recidivism risk reduction or has maintained a minimum or low recidivism risk, during the prisoner’s term of imprisonment;
 (C)has been classified by the warden of the prison as otherwise qualified to be transferred into prerelease custody; and
										(D)
 (i)has been determined under the System to be a minimum or low risk to recidivate; or (ii)has had a petition to be transferred to prerelease custody approved by the warden of the prison, after the warden’s determination that—
 (I)the prisoner would not be a danger to society if transferred to prerelease custody; (II)the prisoner has made a good faith effort to lower their recidivism risk through participation in recidivism reduction programs or productive activities;
 (III)the prisoner is unlikely to recidivate; and (IV)the transfer of the prisoner to prerelease custody is otherwise appropriate.
 (2)Types of prerelease custodyA prisoner shall be placed in prerelease custody as follows: (A)Home confinement (i)In generalA prisoner placed in prerelease custody pursuant to this subsection who is placed in home confinement shall—
 (I)be subject to 24-hour electronic monitoring that enables the prompt identification of the prisoner, location, and time, in the case of any violation of subclause (II);
 (II)remain in the prisoner’s residence, except that the prisoner may leave the prisoner’s home in order to, subject to the approval of the Director of the Bureau of Prisons—
 (aa)perform a job or job-related activities, including an apprenticeship, or participate in job-seeking activities;
 (bb)participate in evidence-based recidivism reduction programming or productive activities assigned by the System, or similar activities;
 (cc)perform community service; (dd)participate in crime victim restoration activities;
 (ee)receive medical treatment; or (ff)attend religious activities; and
 (III)comply with such other conditions as the Director determines appropriate. (ii)Alternate means of monitoringIf the electronic monitoring of a prisoner described in clause (i)(I) is infeasible for technical or religious reasons, the Director of the Bureau of Prisons may use alternative means of monitoring a prisoner placed in home confinement that the Director determines are as effective or more effective than the electronic monitoring described in clause (i)(I).
 (iii)ModificationsThe Director of the Bureau of Prisons may modify the conditions described in clause (i) if the Director determines that a compelling reason exists to do so, and that the prisoner has demonstrated exemplary compliance with such conditions.
 (iv)DurationExcept as provided in paragraph (4), a prisoner who is placed in home confinement shall remain in home confinement until the prisoner has served not less than 85 percent of the prisoner’s imposed term of imprisonment.
 (B)Residential reentry centerA prisoner placed in prerelease custody pursuant to this subsection who is placed at a residential reentry center shall be subject to such conditions as the Director of the Bureau of Prisons determines appropriate.
 (3)Determination of conditionsIn determining appropriate conditions for prisoners placed in prerelease custody pursuant to this subsection, the Director of the Bureau of Prisons shall, to the extent practicable, provide that increasingly less restrictive conditions shall be imposed on prisoners who demonstrate continued compliance with the conditions of such prerelease custody, so as to most effectively prepare such prisoners for reentry.
 (4)Violations of conditionsIf a prisoner violates a condition of the prisoner’s prerelease custody, the Director of the Bureau of Prisons may impose such additional conditions on the prisoner’s prerelease custody as the Director of the Bureau of Prisons determines appropriate, or revoke the prisoner’s prerelease custody and require the prisoner to serve the remainder of the term of imprisonment to which the prisoner was sentenced, or any portion thereof, in prison.
 (5)Issuance of guidelinesThe Attorney General, in consultation with the Assistant Director for the Office of Probation and Pretrial Services, shall issue guidelines, for use by the Bureau of Prisons in determining—
 (A)the appropriate type of prerelease custody and level of supervision for a prisoner placed on prerelease custody pursuant to this subsection; and
 (B)consequences for a violation of a condition of such prerelease custody by such a prisoner, including a return to prison and a reassessment of evidence-based recidivism risk level under the System.
 (6)Agreements with united states probation and pretrial servicesThe Director of the Bureau of Prisons shall, to the greatest extent practicable, enter into agreements with United States Probation and Pretrial Services to supervise prisoners placed in home confinement or community supervision under this subsection. Such agreements shall—
 (A)authorize United States Probation and Pretrial Services to exercise the authority granted to the Director pursuant to paragraphs (3) and (4); and
 (B)take into account the resource requirements of United States Probation and Pretrial Services as a result of the transfer of Bureau of Prisons prisoners to prerelease custody.
 (7)AssistanceUnited States Probation and Pretrial Services shall, to the greatest extent practicable, offer assistance to any prisoner not under its supervision during prerelease custody under this subsection.
 (8)Mentoring servicesAny prerelease custody into which a prisoner is placed under this subsection may not include a condition prohibiting the prisoner from receiving mentoring services from a person who provided such services to the prisoner while the prisoner was incarcerated, except that the warden of the facility at which the prisoner was incarcerated may waive the requirement under this paragraph if the warden finds that the provision of such services would pose a significant security risk to the prisoner, persons who provide such services, or any other person. The warden shall provide written notice of any such waiver to the person providing mentoring services and to the prisoner.
 (9)Time limits inapplicableThe time limits under subsections (b) and (c) shall not apply to prerelease custody under this subsection..
 (2)Effective dateThe amendments made by this subsection shall take effect beginning on the date that the Attorney General completes and releases the risk and needs assessment system under subchapter D of chapter 229 of title 18, United States Code.
 (3)ApplicabilityThe amendments made by this subsection shall apply with respect to offenses committed before, on, or after the date of the enactment of this Act, except that such amendments shall not apply with respect to offenses committed before November 1, 1987.
 103.GAO ReportNot later than 2 years after the Director of the Bureau of Prisons implements the risk and needs assessment system under section 3621 of title 18, United States Code, and every 2 years thereafter, the Comptroller General of the United States shall conduct an audit of the use of the risk and needs assessment system at Bureau of Prisons facilities. The audit shall include analysis of the following:
 (1)Whether inmates are being assessed under the risk and needs assessment system with the frequency required under such section 3621.
 (2)Whether the Bureau of Prisons is able to offer recidivism reduction programs and productive activities (as such terms are defined in section 3635 of title 18, United States Code).
 (3)Whether the Bureau of Prisons is offering the type, amount, and intensity of recidivism reduction programs and productive activities for prisoners to earn the maximum amount of time credits for which they are eligible.
 (4)Whether the Attorney General is carrying out the duties under section 3631(b) of title 18, United States Code.
 (5)Whether officers and employees of the Bureau of Prisons are receiving the training described in section 3236(f) of title 18, United States Code.
 (6)Whether the Bureau of Prisons offers work assignments to all prisoners who might benefit from such an assignment.
 (7)Whether the Bureau of Prisons transfers prisoners to prerelease custody as soon as they are eligible for such a transfer under section 3624(g) of title 18, United States Code.
 (8)The rates of recidivism among similarly classified prisoners to identify any unwarranted disparities, including disparities among similarly classified prisoners of different demographic groups, in such rates.
				104.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this title $50,000,000 for each of fiscal years 2019 through 2023. Of the amount appropriated under this subsection, 80 percent shall be reserved for use by the Director of the Bureau of Prisons to implement the system under section 102 and the amendments made by that section.
 (b)SavingsIt is the sense of Congress that any savings associated with reductions in recidivism that result from this title should be reinvested—
 (1)into evidence-based recidivism reduction programs offered by the Bureau of Prisons; and (2)into ensuring eligible prisoners have access to such programs and productive activities offered by the Bureau of Prisons.
 105.Rule of constructionNothing in this Act, or the amendments made by this Act, may be construed to provide authority to place a prisoner in prerelease custody who is serving a term of imprisonment pursuant to a conviction for an offense under the laws of one of the 50 States, or of a territory or possession of the United States.
 106.Faith-based considerationsIn considering any program, treatment, regimen, group, company, charity, person or entity of any kind under any provision of this Act or the amendments made by this Act, the fact that it may be or is faith-based may not be a basis for any discrimination against it in any manner or for any purpose.
			IIBureau of Prisons Secure Firearms Storage
 201.Short titleThis title may be cited as the Lieutenant Osvaldo Albarati Correctional Officer Self-Protection Act of 2018. 202.Secure firearms storage (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:
					
						4050.Secure firearms storage
 (a)DefinitionsIn this section— (1)the term employee means a qualified law enforcement officer employed by the Bureau of Prisons; and
 (2)the terms firearm and qualified law enforcement officer have the meanings given those terms under section 926B. (b)Secure firearms storageThe Director of the Bureau of Prisons shall ensure that each chief executive officer of a Federal penal or correctional institution—
								(1)
 (A)provides a secure storage area located outside of the secure perimeter of the institution for employees to store firearms; or
 (B)allows employees to store firearms in a vehicle lockbox approved by the Director of the Bureau of Prisons; and
 (2)notwithstanding any other provision of law, allows employees to carry concealed firearms on the premises outside of the secure perimeter of the institution..
 (b)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
						
							4050. Secure firearms storage..
				IIIRestraints on Pregnant Prisoners Prohibited
			301.Use of restraints on prisoners during the period of pregnancy and postpartum recovery prohibited
 (a)In generalChapter 317 of title 18, United States Code, is amended by inserting after section 4321 the following:
					
						4322.Use of restraints on prisoners during the period of pregnancy, labor, and postpartum recovery
			 prohibited
 (a)ProhibitionExcept as provided in subsection (b), beginning on the date on which pregnancy is confirmed by a healthcare professional, and ending at the conclusion of postpartum recovery, a prisoner in the custody of the Bureau of Prisons, or in the custody of the United States Marshals Service pursuant to section 4086, shall not be placed in restraints.
							(b)Exceptions
 (1)In generalThe prohibition under subsection (a) shall not apply if— (A)an appropriate corrections official, or a United States marshal, as applicable, makes a determination that the prisoner—
 (i)is an immediate and credible flight risk that cannot reasonably be prevented by other means; or (ii)poses an immediate and serious threat of harm to herself or others that cannot reasonably be prevented by other means; or
 (B)a healthcare professional responsible for the health and safety of the prisoner determines that the use of restraints is appropriate for the medical safety of the prisoner.
 (2)Least restrictive restraintsIn the case that restraints are used pursuant to an exception under paragraph (1), only the least restrictive restraints necessary to prevent the harm or risk of escape described in paragraph (1) may be used.
								(3)Application
 (A)In generalThe exceptions under paragraph (1) may not be applied— (i)to place restraints around the ankles, legs, or waist of a prisoner;
 (ii)to restrain a prisoner’s hands behind her back; (iii)to restrain a prisoner using four-point restraints; or
 (iv)to attach a prisoner to another prisoner. (B)Medical requestNotwithstanding paragraph (1), upon the request of a healthcare professional who is responsible for the health and safety of a prisoner, a corrections official or United States marshal, as applicable, shall refrain from using restraints on the prisoner or remove restraints used on the prisoner.
									(c)Reports
 (1)Report to the director and healthcare professionalIf a corrections official or United States marshal uses restraints on a prisoner under subsection (b)(1), that official or marshal shall submit, not later than 30 days after placing the prisoner in restraints, to the Director of the Bureau of Prisons or the Director of the United States Marshals Service, as applicable, and to the healthcare professional responsible for the health and safety of the prisoner, a written report which describes the facts and circumstances surrounding the use of restraints, and includes—
 (A)the reasoning upon which the determination to use restraints was made; (B)the details of the use of restraints, including the type of restraints used and length of time during which restraints were used; and
 (C)any resulting physical effects on the prisoner observed by or known to the corrections official or United States marshal, as applicable.
 (2)Supplemental report to the directorUpon receipt of a report under subsection (c)(1), the healthcare professional responsible for the health and safety of the prisoner may submit to the Director such information as the healthcare professional determines is relevant to the use of restraints on the prisoner.
								(3)Report to judiciary committees
 (A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Director of the Bureau of Prisons and the Director of the United States Marshals Service shall each submit to the Judiciary Committee of the Senate and of the House of Representatives a report that certifies compliance with this section and includes the information required to be reported under paragraph (1).
 (B)Personally identifiable informationThe report under this paragraph shall not contain any personally identifiable information of any prisoner.
 (d)NoticeNot later than 48 hours after the confirmation of a prisoner’s pregnancy by a healthcare professional, that prisoner shall be notified by an appropriate healthcare professional, corrections official, or United States marshal, as applicable, of the restrictions on the use of restraints under this section.
 (e)Violation reporting processThe Director of the Bureau of Prisons, in consultation with the Director of the United States Marshals Service, shall establish a process through which a prisoner may report a violation of this section.
							(f)Training
 (1)In generalThe Director of the Bureau of Prisons and the Director of the United States Marshals Service shall each develop training guidelines regarding the use of restraints on female prisoners during the period of pregnancy, labor, and postpartum recovery, and shall incorporate such guidelines into appropriate training programs. Such training guidelines shall include—
 (A)how to identify certain symptoms of pregnancy that require immediate referral to a healthcare professional;
 (B)circumstances under which the exceptions under subsection (b) would apply; (C)in the case that an exception under subsection (b) applies, how to apply restraints in a way that does not harm the prisoner, the fetus, or the neonate;
 (D)the information required to be reported under subsection (c); and (E)the right of a healthcare professional to request that restraints not be used, and the requirement under subsection (b)(3)(B) to comply with such a request.
 (2)Development of guidelinesIn developing the guidelines required by paragraph (1), the Directors shall each consult with healthcare professionals with expertise in caring for women during the period of pregnancy and postpartum recovery.
 (g)DefinitionsFor purposes of this section: (1)The term postpartum recovery means the 12-week period, or longer as determined by the healthcare professional responsible for the health and safety of the prisoner, following delivery, and shall include the entire period that the prisoner is in the hospital or infirmary.
 (2)The term restraints means any physical or mechanical device used to control the movement of a prisoner’s body, limbs, or both.
 (3)The term prisoner means a person who has been sentenced to a term of imprisonment pursuant to a conviction for a Federal criminal offense, or a person in the custody of the Bureau of Prisons, including a person in a Bureau of Prisons contracted facility..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 317 of title 18, United States Code, is amended by adding after the item relating to section 4321 the following:
					
						
							4322. Use of restraints on prisoners during the period of pregnancy, labor, and postpartum recovery
			 prohibited. .
				IVMiscellaneous Criminal Justice
 401.Placement of prisoners close to familiesSubsection (b) of section 3621 of title 18, United States Code, is amended— (1)by striking shall designate the place of the prisoner's imprisonment. and inserting shall designate the place of the prisoner’s imprisonment, and shall, subject to bed availability, the prisoner’s security designation, the prisoner’s programmatic needs, the prisoner’s mental and medical health needs, any request made by the prisoner related to faith-based needs, recommendations of the sentencing court, and other security concerns of the Bureau of Prisons, place the prisoner in a facility as close as practicable to the prisoner’s primary residence, and to the extent practicable, in a facility within 500 driving miles of that residence. The Bureau shall, subject to consideration of the factors described in the preceding sentence and the prisoner’s preference for staying at his or her current facility or being transferred, transfer prisoners to facilities that are closer to the prisoner’s primary residence even if the prisoner is already in a facility within 500 driving miles of that residence.; and
 (2)by adding at the end the following: Notwithstanding any other provision of law, a designation of a place of imprisonment under this subsection is not reviewable by any court..
 402.Home confinement for low risk prisonersSection 3624(c)(2) of title 18, United States Code, is amended by adding at the end the following: The Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels and lower needs on home confinement for the maximum amount of time permitted under this paragraph..
			403.Federal prisoner reentry initiative reauthorization; modification of imposed term of imprisonment
 (a)Federal prisoner reentry initiative reauthorizationSection 231(g) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)) is amended— (1)in paragraph (1)—
 (A)by inserting and eligible terminally ill offenders after elderly offenders each place the term appears; (B)in subparagraph (A), by striking a Bureau of Prisons facility and inserting Bureau of Prisons facilities;
 (C)in subparagraph (B)— (i)by striking the Bureau of Prisons facility and inserting Bureau of Prisons facilities; and
 (ii)by inserting , upon written request from either the Bureau of Prisons or an eligible elderly offender or eligible terminally ill offender after to home detention; and
 (D)in subparagraph (C), by striking the Bureau of Prisons facility and inserting Bureau of Prisons facilities; (2)in paragraph (2), by inserting or eligible terminally ill offender after elderly offender;
 (3)in paragraph (3)— (A)by striking at least one Bureau of Prisons facility and inserting Bureau of Prisons facilities; and
 (B)by striking and shall be carried out during fiscal years 2009 and 2010 and inserting and shall be carried out during fiscal years 2019 through 2022; (4)in paragraph (4)—
 (A)by inserting or eligible terminally ill offender after each eligible elderly offender; and (B)by inserting and eligible terminally ill offenders after eligible elderly offenders; and
 (5)in paragraph (5)— (A)in subparagraph (A)—
 (i)in clause (i), striking 65 years of age and inserting 60 years of age; and (ii)in clause (ii)—
 (I)by striking the greater of 10 years or; and (II)by striking 75 percent and inserting 2/3; and
 (B)by adding at the end the following:  (D)Eligible terminally ill offenderThe term eligible terminally ill offender means an offender in the custody of the Bureau of Prisons who—
 (i)is serving a term of imprisonment based on conviction for an offense or offenses that do not include any crime of violence (as defined in section 16(a) of title 18, United States Code), sex offense (as defined in section 111(5) of the Sex Offender Registration and Notification Act (34 U.S.C. 20911(5))), offense described in section 2332b(g)(5)(B) of title 18, United States Code, or offense under chapter 37 of title 18, United States Code;
 (ii)satisfies the criteria specified in clauses (iii) through (vii) of subparagraph (A); and (iii)has been determined by a medical doctor approved by the Bureau of Prisons to be—
 (I)in need of care at a nursing home, intermediate care facility, or assisted living facility, as those terms are defined in section 232 of the National Housing Act (12 U.S.C. 1715w); or
 (II)diagnosed with a terminal illness.. (b)Increasing the use and transparency of compassionate releaseSection 3582 of title 18, United States Code, is amended—
 (1)in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after Bureau of Prisons, the following: or upon motion of the defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier,;
 (2)by redesignating subsection (d) as subsection (e); and (3)by inserting after subsection (c) the following:
						
							(d)Notification requirements
 (1)Terminal illness definedIn this subsection, the term terminal illness means a disease or condition with an end-of-life trajectory. (2)NotificationThe Bureau of Prisons shall, subject to any applicable confidentiality requirements—
 (A)in the case of a defendant diagnosed with a terminal illness— (i)not later than 72 hours after the diagnosis notify the defendant’s attorney, partner, and family members of the defendant’s condition and inform the defendant’s attorney, partner, and family members that they may prepare and submit on the defendant’s behalf a request for a sentence reduction pursuant to subsection (c)(1)(A);
 (ii)not later than 7 days after the date of the diagnosis, provide the defendant’s partner and family members (including extended family) with an opportunity to visit the defendant in person;
 (iii)upon request from the defendant or his attorney, partner, or a family member, ensure that Bureau of Prisons employees assist the defendant in the preparation, drafting, and submission of a request for a sentence reduction pursuant to subsection (c)(1)(A); and
 (iv)not later than 14 days of receipt of a request for a sentence reduction submitted on the defendant’s behalf by the defendant or the defendant’s attorney, partner, or family member, process the request;
 (B)in the case of a defendant who is physically or mentally unable to submit a request for a sentence reduction pursuant to subsection (c)(1)(A)—
 (i)inform the defendant’s attorney, partner, and family members that they may prepare and submit on the defendant’s behalf a request for a sentence reduction pursuant to subsection (c)(1)(A);
 (ii)accept and process a request for sentence reduction that has been prepared and submitted on the defendant’s behalf by the defendant’s attorney, partner, or family member under clause (i); and
 (iii)upon request from the defendant or his attorney, partner, or family member, ensure that Bureau of Prisons employees assist the defendant in the preparation, drafting, and submission of a request for a sentence reduction pursuant to subsection (c)(1)(A); and
 (C)ensure that all Bureau of Prisons facilities regularly and visibly post, including in prisoner handbooks, staff training materials, and facility law libraries and medical and hospice facilities, and make available to prisoners upon demand, notice of—
 (i)a defendant’s ability to request a sentence reduction pursuant to subsection (c)(1)(A); (ii)the procedures and timelines for initiating and resolving requests described in clause (i); and
 (iii)the right to appeal a denial of a request described in clause (i) after all administrative rights to appeal within the Bureau of Prisons have been exhausted.
 (3)Annual reportNot later than 1 year after the date of enactment of this subsection, and once every year thereafter, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on requests for sentence reductions pursuant to subsection (c)(1)(A), which shall include a description of, for the previous year—
 (A)the number of prisoners granted and denied sentence reductions, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (B)the number of requests initiated by or on behalf of prisoners, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (C)the number of requests which Bureau of Prisons employees assisted prisoners in drafting, preparing, or submitting, categorized by the criteria relied on as the grounds for a reduction in sentence, and the final decision made in each request;
 (D)the number of requests which attorneys, partners, or family members submitted on a defendant’s behalf, categorized by the criteria relied on as the grounds for a reduction in sentence, and the final decision made in each request;
 (E)the number of requests approved by the Director of the Bureau of Prisons, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (F)the number of requests denied by the Director of the Bureau of Prisons and the reasons given for each denial, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (G)for each request, the time elapsed between the date the request was received by the warden and the final decision, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (H)for each request, the number of prisoners who died while their request was pending and, for each, the amount of time that had elapsed between the date the request was received by the Bureau of Prisons, categorized by the criteria relied on as the grounds for a reduction in sentence;
 (I)the number of Bureau of Prisons notifications to attorneys, partners, and family members of their right to visit a terminally ill defendant as required under paragraph (2)(A)(ii) and, for each, whether a visit occurred and how much time elapsed between the notification and the visit;
 (J)the number of visits to terminally ill prisoners that were denied by the Bureau of Prisons due to security or other concerns, and the reasons given for each denial; and
 (K)the number of motions filed by defendants with the court after all administrative rights to appeal a denial of a sentence reduction had been exhausted, the outcome of each motion, and the time that had elapsed between the date the request was first received by the Bureau of Prisons and the date the defendant filed the motion with the court..
					404.Identification for returning citizens
 (a)Identification and release assistance for Federal prisonersSection 231(b) of the Second Chance Act of 2007 (34 U.S.C. 60541(b)) is amended— (1)in paragraph (1)—
 (A)by striking (including and inserting prior to release from a term of imprisonment in a Federal prison or if the individual was not sentenced to a term of imprisonment in a Federal prison, prior to release from a sentence to a term in community confinement, including; and
 (B)by striking or birth certificate) prior to release and inserting and a birth certificate; and (2)by adding at the end the following:
						
 (4)DefinitionIn this subsection, the term community confinement means residence in a community treatment center, halfway house, restitution center, mental health facility, alcohol or drug rehabilitation center, or other community facility..
 (b)Duties of the Bureau of PrisonsSection 4042(a) of title 18, United States Code, is amended— (1)by redesignating paragraphs (D) and (E) as paragraphs (6) and (7), respectively;
 (2)in paragraph (6) (as so redesignated)— (A)in clause (i)—
 (i)by striking Social Security Cards,; and (ii)by striking and at the end;
 (B)by redesignating clause (ii) as clause (iii); (C)by inserting after clause (i) the following:
							
 (ii)obtain identification, including a social security card, driver's license or other official photo identification, and a birth certificate; and;
 (D)in clause (iii) (as so redesignated), by inserting after prior to release the following: from a sentence to a term of imprisonment in a Federal prison or if the individual was not sentenced to a term of imprisonment in a Federal prison, prior to release from a sentence to a term of community confinement; and
 (E)by redesignating clauses (i), (ii), and (iii) (as so amended) as subparagraphs (A), (B), and (C), respectively; and
 (3)in paragraph (7) (as so redesignated), by redesignating clauses (i) through (vii) as subparagraphs (A) through (G), respectively.
					405.Expanding inmate employment through Federal prison industries
 (a)New market authorizationsChapter 307 of title 18, United States Code, is amended by inserting after section 4129 the following:
					
						4130.Additional markets
 (a)In generalNotwithstanding any other provision of law, Federal Prison Industries may sell products to— (1)public entities for use in penal or correctional institutions;
 (2)public entities for use in disaster relief or emergency response; (3)the government of the District of Columbia; and
 (4)any organization described in section 501(c)(3), (c)(4), or (d) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.
 (b)DefinitionsIn this section: (1)The term public entity means a State, a subdivision of a State, an Indian tribe, and an agency or governmental corporation or business of any of the foregoing.
 (2)The term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Northern Mariana Islands, and the United States Virgin Islands..
 (b)Technical amendmentThe table of sections for chapter 307 of title 18, United States Code, is amended by inserting after the item relating to section 4129 the following:
					
						
							4130. Additional markets. .
 (c)Deferred compensationSection 4126(c)(4) of title 18, United States Code, is amended by inserting after operations, the following: not less than 15 percent of such compensation for any inmate shall be reserved in the fund or a separate account and made available to assist the inmate with costs associated with release from prison,.
 406.De-escalation trainingBeginning not later than 1 year after the date of the enactment of this Act, the Director of the Bureau of Prisons shall incorporate into training programs provided to officers and employees of the Bureau of Prisons (including officers and employees of an organization with which the Bureau of Prisons has a contract to provide services relating to imprisonment) specialized and comprehensive training in procedures to—
 (1)de-escalate encounters between a law enforcement officer or an officer or employee of the Bureau of Prisons, and a civilian or a prisoner (as such term is defined in section 106 of this Act); and
 (2)identify and appropriately respond to incidents that involve the unique needs of individuals who have a mental illness or cognitive deficit.
				407.Evidence-based treatment for opioid and heroin abuse
 (a)Report on evidence-based treatment for opioid and heroin abuseNot later than 90 days after the date of the enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committees on the Judiciary and the Committees on Appropriations of the Senate and of the House of Representatives a report assessing the availability of and the capacity of the Bureau of Prisons to treat heroin and opioid abuse through evidence-based programs, including medication-assisted treatment where appropriate. In preparing the report, the Director shall consider medication-assisted treatment as a strategy to assist in treatment where appropriate and not as a replacement for holistic and other drug-free approaches. The report shall include a description of plans to expand access to evidence-based treatment for heroin and opioid abuse for prisoners, including access to medication-assisted treatment in appropriate cases. Following submission, the Director shall take steps to implement these plans.
				(b)Report on the availability of medication-Assisted treatment for opioid and heroin abuse, and
 implementation thereofNot later than 120 days after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts shall submit to the Committees on the Judiciary and the Committees on Appropriations of the Senate and of the House of Representatives a report assessing the availability of and capacity for the provision of medication-assisted treatment for opioid and heroin abuse by treatment-service providers serving prisoners who are serving a term of supervised release, and including a description of plans to expand access to medication-assisted treatment for heroin and opioid abuse whenever appropriate among prisoners under supervised release. Following submission, the Director will take steps to implement these plans.
				408.Pilot programs
 (a)In generalThe Bureau of Prisons shall establish each of the following pilot programs for 5 years, in at least 20 facilities:
 (1)Mentorship for youthA program to pair youth with volunteers from faith-based or community organizations, which may include formerly incarcerated offenders, that have relevant experience or expertise in mentoring, and a willingness to serve as a mentor in such a capacity.
 (2)Service to abandoned, rescued, or otherwise vulnerable animalsA program to equip prisoners with the skills to provide training and therapy to animals seized by Federal law enforcement under asset forfeiture authority and to organizations that provide shelter and similar services to abandoned, rescued, or otherwise vulnerable animals.
 (b)Reporting requirementNot later than 1 year after the conclusion of the pilot programs, the Attorney General shall report to Congress on the results of the pilot programs under this section. Such report shall include cost savings, numbers of participants, and information about recidivism rates among participants.
 (c)DefinitionIn this title, the term youth means a prisoner (as such term is defined in section 106) who was 21 years of age or younger at the time of the commission or alleged commission of the criminal offense for which the individual is being prosecuted or serving a term of imprisonment, as the case may be.
				409.Ensuring supervision of released sexually dangerous persons
 (a)Probation officersSection 3603 of title 18, United States Code, is amended in paragraph (8)(A) by striking or 4246 and inserting , 4246, or 4248. (b)Pretrial services officersSection 3154 of title 18, United States Code, is amended in paragraph (12)(A) by striking or 4246 and inserting , 4246, or 4248.
				410.Data collection
 (a)National prisoner statistics programBeginning not later than one year after the date of the enactment of this Act, and annually thereafter, pursuant to the authority under section 302 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732), the Director of the Bureau of Justice Statistics, with information that shall be provided by the Director of the Bureau of Prisons, shall include in the National Prisoner Statistics Program the following:
 (1)The number of prisoners (as such term is defined in section 106 of this Act) who are veterans of the Armed Forces of the United States.
 (2)The number of prisoners who have been placed in solitary confinement at any time during the previous year.
 (3)The number of female prisoners known by the Bureau of Prisons to be pregnant, as well as the outcomes of such pregnancies, including information on pregnancies that result in live-birth, still-birth, miscarriage, abortion, ectopic pregnancy, maternal death, neonatal death, and preterm birth.
 (4)The numbers of prisoners who volunteered to participate in a substance abuse treatment program, and the number of prisoners who have participated in such a program.
 (5)The number of prisoners provided medication-assisted treatment with medication approved by the Food and Drug Administration while in custody in order to treat substance use disorder.
 (6)The number of prisoners who were receiving medication-assisted treatment with medication approved by the Food and Drug Administration prior to the commencement of their term of imprisonment.
 (7)The number of prisoners who are the parent or guardian of a minor child. (8)The numbers of prisoners who are single, married, or otherwise in a committed relationship.
 (9)The number of prisoners who have not achieved a GED, high school diploma, or equivalent prior to entering prison.
 (10)The number of prisoners who, during the previous year, received their GED or other equivalent certificate while incarcerated.
 (11)The numbers of prisoners for whom English is a second language. (12)The number of incidents, during the previous year, in which restraints were used on a female prisoner during pregnancy, labor, or postpartum recovery, as well as information relating to the type of restraints used, and the circumstances under which each incident occurred.
 (13)The vacancy rate for medical and healthcare staff positions, and average length of such a vacancy. (14)The number of facilities that operated, at any time during the previous year, without at least one clinical nurse, certified paramedic, or licensed physician on-site.
 (15)The number of facilities that during the previous year were accredited by the American Correctional Association.
 (16)The number and type of recidivism reduction partnerships described in section 3621(h)(5) of title 18, United States Code, entered into by each facility.
 (17)The number of facilities with remote learning capabilities. (18)The number of facilities that offer prisoners video conferencing.
 (19)Any changes in costs related to legal phone calls and visits following implementation of section 403 of this Act.
 (20)The number of aliens in prison during the previous year. (21)For each Bureau of Prisons facility, the total number of violations that resulted in reductions in rewards, incentives, or time credits, the number of such violations for each category of violation, and the demographic breakdown of the prisoners who have received such reductions.
 (22)The number of assaults on Bureau of Prisons staff by prisoners and the number of criminal prosecutions of prisoners for assaulting Bureau of Prisons staff.
 (23)The capacity of each recidivism reduction program and productive activity to accommodate eligible inmates at each Bureau of Prisons facility.
 (24)The number of volunteers who were certified to volunteer in a Bureau of Prisons facility, broken down by level (level I and level II), and by each Bureau of Prisons facility.
 (25)The number of prisoners enrolled in recidivism reduction programs and productive activities at each Bureau of Prisons facility, broken down by risk level and by program, and the number of those enrolled prisoners who successfully completed each program.
 (26)The breakdown of prisoners classified at each risk level by demographic characteristics, including age, sex, race, and the length of the sentence imposed.
 (b)Report to judiciary committeesBeginning not later than 1 year after the date of the enactment of this Act, and annually thereafter for a period of 7 years, the Director of the Bureau of Justice Statistics shall submit a report containing the information described in paragraphs (1) through (26) of subsection (a) to the Committees on the Judiciary of the House of Representatives and of the Senate.
				411.Healthcare products
 (a)AvailabilityThe Director of the Bureau of Prisons shall make the healthcare products described in subsection (c) available to prisoners for free, in a quantity that is appropriate to the healthcare needs of each prisoner.
 (b)Quality productsThe Director shall ensure that the healthcare products provided under this section conform with applicable industry standards.
 (c)ProductsThe healthcare products described in this subsection are tampons and sanitary napkins. 412.Prison rape elimination standards auditorsSection 8(e)(8) of the Prison Rape Elimination Act of 2003 (34 U.S.C. 30307(e)(8)) is amended to read as follows:
				
					(8)Standards for auditors
						(A)In general
 (i)Background checks for auditorsAn individual seeking certification by the Department of Justice to serve as an auditor of prison compliance with the national standards described in subsection (a) shall, upon request, submit fingerprints in the manner determined by the Attorney General for criminal history record checks of the applicable State and Federal Bureau of Investigation repositories.
 (ii)Certification agreementsEach auditor certified under this paragraph shall sign a certification agreement that includes the provisions of, or provisions that are substantially similar to, the Bureau of Justice Assistance’s Auditor Certification Agreement in use in April 2018.
 (iii)Auditor evaluationThe PREA Management Office of the Bureau of Justice Assistance shall evaluate all auditors based on the criteria contained in the certification agreement. In the case that an auditor fails to comply with a certification agreement or to conduct audits in accordance with the PREA Auditor Handbook, audit methodology, and instrument approved by the PREA Management Office, the Office may take remedial or disciplinary action, as appropriate, including decertifying the auditor in accordance with subparagraph (B).
							(B)Auditor decertification
 (i)In generalThe PREA Management Office may suspend an auditor’s certification during an evaluation of an auditor’s performance under subparagraph (A)(iii). The PREA Management Office shall promptly publish the names of auditors who have been decertified, and the reason for decertification. Auditors who have been decertified or are on suspension may not participate in audits described in subsection (a), including as an agent of a certified auditor.
 (ii)NotificationIn the case that an auditor is decertified, the PREA Management Office shall inform each facility or agency at which the auditor performed an audit during the relevant 3-year audit cycle, and may recommend that the agency repeat any affected audits, if appropriate.
 (C)Audit assignmentsThe PREA Management Office shall establish a system, to be administered by the Office, for assigning certified auditors to Federal, State, and local facilities.
 (D)Disclosure of documentationThe Director of the Bureau of Prisons shall comply with each request for documentation necessary to conduct an audit under subsection (a), which is made by a certified auditor in accordance with the provisions of the certification agreement described in subparagraph (A)(ii). The Director of the Bureau of Prisons may require an auditor to sign a confidentiality agreement or other agreement designed to address the auditor’s use of personally identifiable information, except that such an agreement may not limit an auditor’s ability to provide all such documentation to the Department of Justice, as required under section 115.401(j) of title 28, Code of Federal Regulations..
 413.Adult and juvenile collaboration programsSection 2991 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10651) is amended—
 (1)by striking subsection (b)(4)(D); (2)in subsection (e), by striking may use up to 3 percent and inserting shall use not less than 6 percent; and
 (3)by amending subsection (g) to read as follows:  (g)Collaboration set asideThe Attorney General shall use not less than 8 percent of funds appropriated to provide technical assistance to State and local governments receiving grants under this part to foster collaboration between such governments in furtherance of the purposes set forth in section 3 of the Mentally Ill Offender Treatment and Crime Reduction Act of 2004 (34 U.S.C. 10651 note)..
				
	Passed the House of Representatives May 22, 2018.Karen L. Haas,Clerk
